Citation Nr: 1731005	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-30 041	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	J. Mitchell Lambros, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1987.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

The Veteran's cervical spine disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran filed a March 2008 claim for service connection for a cervical spine disability.  The Veteran contends that her current cervical spine disability occurred as a result of an August 1986 incident in service when she was loosening bolts to remove a water heater and hit the top of her head on the wall behind the water heater and jammed all the bones in her neck.  See November 2016 Hearing Testimony.  

The Veteran has diagnoses of cervical spondylosis and kyphosis.  See May 2009 private opinion from Dr. T.B.D.  Thus, the first element of service connection, current diagnosis, has been met. 

Turning to the second element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records (STRs) indicate that in August 1986 she received emergency care for her neck.  STRs noted that while she was trying to loosen a bolt at work a wrench slipped off and the Veteran stopped her body with outstretched hands and had severe pain in the right neck.  The Veteran was diagnosed with a muscle sprain of the right trapezius cervical neck muscles.  Therefore, the second element has been satisfied.

Finally, with regard to the third element, nexus, the record contains competing opinions as to whether the Veteran's current spine disability is related to service.  In a May 2009 correspondence, the Veteran's private doctor, Dr. T.B.D. opined that her in-service injury probably contributed to the premature development of her cervical spine spondylosis and kyphosis.  He explained that it was impossible to know how much, but with her negative family history and a history of this injury at age 24, it probably did contribute to her developing this disease in her early 40's.  The Board finds Dr. T.B.D. competent and credible, however reduced probative weight is assigned in light of the ambiguity of Dr. T.B.D.'s statement that it was "impossible to know how much" but also that the incident in service "probably did contribute" to the Veteran developing cervical spondylosis and kyphosis.  

The Veteran was afforded a June 2011 VA spine examination.  The examination report indicated the Veteran sustained a strain of her cervical spine in 1986; however, this did not require any extensive rehabilitation treatment, except some pain medication and physical therapy.  The examiner opined that the Veteran's current cervical spine impairment is less likely than not as a result of service-connected cervical strain in1986.  The examiner explained that, although her treating surgeon Dr. T.B.D. made a conjecture that her current impairment might be related to her cervical strain in 1986, in the examiner's opinion, had this cervical strain been responsible for her significant degenerative disease of the cervical spine with spondylosis and disc disease that should have manifested a long time before 2005.  The Board finds the VA examiner competent and credible and affords the VA examiner's findings significant weight because the examiner performed a review of the record, examined the Veteran, and set forth a thorough rationale for the opinion and findings contained within the examination report. 

In a March 2017 evaluation report Dr. S.F,, private doctor, opined that in all medical probability and certainty the initiating event for the Veteran's spine problem was the incident while she was working in service.  Dr. S.F. reasoned that based on his experience, the changes seen in the Veteran at age 40 would be extremely unusual without some incident of injury or trauma.  It is unlikely without this incident, unless there is some incredible family history that everyone has a very early deterioration of the disks, that the incident while the Veteran was working in the service was not the initiating factor for her deterioration of the disks and her subsequent surgical intervention.  Dr. S.F. indicated that he had reviewed the Veteran's pertinent medical history and explained that his opinion was reliant upon her reported history and that his opinion was made with a reasonable degree of medical certainty.  The Board observes that the Veteran's reported medical history relied upon by Dr. S.F. is consistent with her service treatment records.  The Board finds Dr. S.F. competent and credible and affords significant weight to Dr. S.F.'s findings because Dr. S.F. performed a review of the Veteran's pertinent medical records and provided a complete rationale based on his review.  

Based on the above analysis, the Board finds the evidence for and against the Veteran's claim is in relative equipoise and affording the Veteran the benefit of reasonable doubt, her cervical spine disability was incurred during active service and service connection is warranted.  38 U.S.C.A. §§ 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a cervical spine disability is granted. 








____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


